Citation Nr: 9907462	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating for low back disability in excess 
of 20 percent, prior to April 20, 1998.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal was received and docketed at the Board in 1997.    

The Board's review of the record discloses an August 1997 
statement from William D. Galvin, D.O., the substance of 
which raises an inferred claim for secondary service 
connection for cervical spine disability.  This claim is, 
therefore, referred to the RO for adjudication. 

FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected low 
back disability, prior to April 20, 1998, included complaint 
of experiencing continuous low back discomfort, with a 
demonstrated ability to flex to 60 degrees and the absence of 
any ascertained postural abnormality relative to the lumbar 
segment of the spine; severe intervertebral disc syndrome was 
not shown.  

2.  Current manifestations of the veteran's service-connected 
low back disability include complaint of experiencing 
continuous low back discomfort, with lumbar extension limited 
to 10 degrees; pronounced intervertebral disc syndrome is not 
present. 

CONCLUSIONS OF LAW

1.  The criteria for a rating for low back disability in 
excess of 20 percent, prior to April 20, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45 and Part 4, Diagnostic Codes 5010-5295 (1998).  

2.  The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5010-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for lumbar disc disease at 
L4-S1 with history of S1 radiculopathy, for which the RO has 
assigned a 40 percent rating (with a 20 percent rating having 
been in effect through April 19, 1998) under the provisions 
of Diagnostic Codes 5010-5295 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.  


I.  Rating for Low Back Disability in Excess of 20 Percent, 
Prior to April 20, 1998

Pursuant to Diagnostic Codes 5295-5010, the evaluation of the 
veteran's low back disability turns, in part, on the degree 
to which motion in such spinal segment is limited.  38 C.F.R. 
Part 4, Diagnostic Codes 5295, 5010.  In accordance with 
Diagnostic Code 5295, a 20 percent rating is warranted for 
low back disability manifested by muscle spasm on extreme 
forward bending and loss of lateral (unilateral) spine motion 
in a standing position; 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space; a 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  Pursuant to the provisions of Diagnostic Code 5293, 
a 40 percent rating is warranted for severe intervertebral 
disc syndrome (IDS), with recurring attacks and intermittent 
relief; a 60 percent rating is warranted for "pronounced" 
IDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

The veteran asserts that he experiences continuous pain in 
the lumbar segment of his spine which has worsened in recent 
years.  He also indicates that his low back disability is 
such that he avoids lifting of any type.  He feels that his 
low back disability is sufficiently disabling as to warrant a 
rating "between 50 and 60" percent.  In this regard, when 
examined by VA in August 1997, no paraspinous muscle spasm 
was "palpable" and posture referable to the lumbar segment 
of the veteran's spine was described as being "normal".  On 
physical examination, he exhibited an ability to flex and 
extend the lumbar segment of his spine to 60 and 15 degrees, 
respectively.  Pertinent X-ray examination findings included 
arthritis ("sclerosis") and disc disease.  The pertinent 
examination diagnosis implicated lumbar disc disease with 
history of low back injury and radiculopathy.  

In considering the veteran's claim for a rating for low back 
disability in excess of 10 percent, prior to April 20, 1998, 
the Board is of the opinion, in light of the reasoning 
advanced hereinbelow, that the 20 percent rating which 
remained in effect for such service-connected disability 
through April 19, 1998, was fully appropriate.  In this 
regard, the Board would observe that, when examined by VA in 
August 1997, the veteran was apparently free of any spasm 
involving his low back musculature (i.e., none was 
'palpable') and even the presence of the same would still 
only be representative of pertinent impairment warranting a 
20 percent rating (the veteran's then present pertinent 
evaluation).  Further, he had no postural abnormality on the 
August 1997 VA examination, in contradistinction to the 
requisite listing of the whole spine to the opposite side 
which, if shown, would otherwise be indicative of pertinent 
disablement warranting a 40 percent rating.  Moreover, given 
his demonstrated ability to flex the lumbar segment of his 
spine to 60 degrees on the August 1997 VA examination, the 
veteran clearly does not have the requisite "marked 
limitation of forward bending in a standing position" 
characteristic of disability warranting a 40 percent rating 
under Diagnostic Code 5295 or, further, the necessary 
"severe" restriction in lumbar motion required for a 40 
percent rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5292 (1998).  In addition, notwithstanding 
that the veteran has disc disease and (apparently) arthritis 
in his lumbar spine, such consideration is insufficient to 
independently warrant a 40 percent rating under Code 5295 
inasmuch as he is not shown to have any abnormal mobility on 
forced motion.  Finally, while pertinent X-ray examination in 
August 1997 disclosed lumbar disc disease, the veteran 
neither alleges, nor does the evidence suggest, that he 
experiences IDS of the requisite recurrent frequency 
necessary for consideration of awarding a 40 percent rating 
pursuant to the above-stated provisions of Diagnostic Code 
5293.  In view of the foregoing observations, then, the Board 
concludes that an increased disability evaluation for the 
veteran's service-connected low back disability, relative to 
the duration at issue in this aspect of the appeal, is not in 
order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his August 1997 VA 
examination, the veteran related that his low back pain was 
(as recorded by the examiner) 'not critical'.  Further, with 
bearing on pertinent loss of function in accordance with such 
aspect of 38 C.F.R. § 4.40, the Board cannot overlook that 
the VA examiner in August 1997 stated that the veteran's low 
back pain was productive of only "mild functional 
impairment".  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient impairment, relative to service-connected 
disablement involving the veteran's low back, as to have 
warranted, relative to the duration at issue in this aspect 
of the appeal, the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 and Part 
4, Diagnostic Codes 5010-5295.


II.  Increased Rating, Low Back Disability, Currently 40 
Percent Disabling

In a rating decision entered in November 1998, the RO, based 
on evidence of non-VA origin dated April 20, 1998, and the 
report of the veteran's examination by VA in October 1998, 
increased the evaluation for his service-connected low back 
disability from 20 percent disabling to 40 percent disabling, 
the latter rating being effective from April 20, 1998.  The 
non-VA item is a statement from Lawrence E. Vark, D.O., dated 
April 20, 1998, wherein it is indicated that the veteran 
experienced "significant....pain" when demonstrating motion 
relative to the lumbar segment of his spine.  Thereafter, 
when examined by VA in October 1998, the veteran indicated 
that he was obliged to take medication to alleviate his low 
back pain as well as a muscle relaxant.  On physical 
examination, the veteran exhibited an ability to flex and 
extend the lumbar segment of his spine to 60 and 10 degrees, 
respectively, with pain at each respective delimiting point 
(i.e., 60 and 10 degrees).  Sensory examination was described 
as being "completely normal".  Pertinent X-ray examination 
was interpreted to reveal "mild to moderate" lumbar disc 
disease. 

In considering the veteran's claim for an increased rating 
(i.e., in excess of 40 percent) for his service-connected low 
back disability, the Board is of the opinion, owing to the 
rationale advanced hereinbelow, that the 40 percent rating 
presently in effect is wholly appropriate.  In reaching such 
conclusion, the Board observes that although the veteran's 
ability to extend his lumbar spine (to 10 degrees on the 
October 1998 VA examination versus 15 degrees in August 1997) 
has evidently recently deteriorated, his overall lumbar 
motion, with a demonstrated ability to flex and laterally 
bend his lumbar spine to 60 and 20 degrees, respectively, on 
the October 1998 VA examination, even if deemed to be 
"severe[ly]" limited, would still only equate with a 40 
percent disability rating (the veteran's present pertinent 
evaluation) pursuant to Diagnostic Code 5292.  Of even 
greater significance, however, the Board is constrained to 
point out that pertinent X-ray examination by VA in October 
1998 disclosed lumbar disc disease which was merely 'mild to 
moderate' in severity, negating any notion that the veteran 
has the requisite 'pronounced' IDS required for a 60 percent 
rating pursuant to the above-stated provisions of Diagnostic 
Code 5293.  In light of the foregoing (and the latter 
observation in particular), then, the Board readily concludes 
that the veteran's currently assigned 40 percent rating for 
his service-connected low back disability is proper.

In reaching the foregoing determination, the Board has 
considered the above-cited provisions of 38 C.F.R. §§ 4.40 
and 4.45, to particularly include that bearing on indication 
of loss of functional ability, within the purview of 
38 C.F.R. § 4.40.  However, the Board would point out that 
the VA examiner in October 1998 observed that "functional 
loss" owing to the veteran's low back pain was only 
"moderate" and, in addition, such loss due to "weakness" 
was only "minimal". Given the foregoing, then, the 
assignment of a higher disability rating predicated on the 
provisions of either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 is, 
in either instance, clearly not in order. The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected disablement, relative to his low back, more 
closely approximate those required for a 60 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Codes 5010-5295.


ORDER

A rating for low back disability, in excess of 20 percent, 
prior to April 20, 1998, is denied.

An increased rating for low back disability, currently rated 
as 40 percent disabling, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


